DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 3/4/2021 in response to Office Action (non-final rejection) mailed 12/4/2020.
Claims 1-15 were previously pending. With Applicant’s filing of 3/4/2021 Claims 1-15 are cancelled and Claims 16-37 (as renumbered by Examiner, see below) are newly added. Presently Claims 16-37 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claims 25-26 (there are two claims numbered 25 and two claims numbered 26) have been renumbered by this Examiner’s Amendment.
The application has been amended as follows: 
With regard to the second instance of claim 25:
[[25]]36. (New) The apparatus of claim 16, wherein the application device is configured to move between a starting position and an end position, wherein the starting position comprises the stream guiding element being at least partially positioned beneath the gas inlet.
With regard to the second instance of claim 26:
 [[26]]37. (New) The apparatus of claim [[25]]36, wherein the apparatus comprises a flow box, and wherein the flow box defines the gas inlet, and wherein the starting position comprises the stream guiding element being at least partially positioned beneath the flow box.

Response to Amendment
Claims 2 and 4-14 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s cancelling of the claims, these rejections are withdrawn. The Examiner notes that corresponding new claims do not recite these same indefinite rejections.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/8/2021, with respect to Claim 1-15 have been fully considered and are persuasive. The prior art rejections of Claims 1-15 are withdrawn. The Examiner notes the Applicant cancelled Claims 1-15.

Allowable Subject Matter
Claims 16-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 16 is allowable because the recited limitations for the stream guiding element is configured to guide the gas stream laterally across and past the application device with the application device being at a location along the process plane between the gas inlet and the gas outlet, with the gas inlet located at a first side of the process chamber and the gas outlet located at a second side of the process chamber opposite to the first side of the process chamber, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 17-28 and 36-37 are allowable as depending from an allowable base claim. 
Independent Claim 29 is allowable because the recited limitations for the stream guiding element is configured to guide the gas stream laterally across and past the stream guiding element when the application device moves across the process plane and as the gas stream flows from the gas inlet to the gas outlet, with the gas inlet located at a first side of the process chamber and the gas outlet located at a 
A close prior art reference of record Herzog discloses apparatus for producing 3D objects by successively solidifying layers solidifiable by means of a laser beam at the points corresponding to the respective cross-section of the 3D object, and the device comprises a housing in which a process chamber with a construction space therein is arranged. A stream generating device with which a gas stream is injected into the process chamber from the side. An application device is used to apply building material in layers and is capable of leveling the building material with a coater blade. The application device displaces building material across the build plane in a thin layer, thus moveable across the build plane, and that is then solidified via the laser beam. In the process chamber a stream guiding unit comprising a stream guiding element deflects the laterally injected gas stream above the construction area back to a protective gas extraction point, thus guiding the gas stream along a streaming path. Herzog does not disclose the stream guiding element is configured to guide the gas stream laterally across and past the application device with the application device being at a location along the process plane between the gas inlet and the gas outlet, with the gas inlet located at a first side of the process chamber and the gas outlet located at a second side of the process chamber opposite to the first side of the process chamber.
A close prior art reference here made of reference McMurtry et al. (US 2016/0136731 A1) discloses a laser solidification apparatus comprising a build chamber, a build platform for a powder bed of build material, a dispensing apparatus, a wiper, and a laser module for melting the build material on the powder bed. A gas flow device comprises a movable gas nozzle comprising a gas inlet and a movable gas exhaust comprising a gas outlet, and the relative distance between the gas inlet and gas outlet is adaptable to the changes in position of the nozzle and exhaust. The gas inlet and gas outlet are arranged to be movable within the build chamber. McMurtry et al. does not disclose the stream guiding element is configured to guide the gas stream laterally across and past the application device with the application device being at a location along the process plane between the gas inlet and the gas outlet, with the gas 
A close prior art reference here made of reference Krol et al. (US 2020/0094320 A1) discloses a device for producing a three-dimensional workpiece by carrying out an additive layering process, wherein the device comprises: a build area that is configured to receive a raw material powder layer; a powder application device that is configured to deploy the raw material powder layer onto the build area; an irradiation system that is configured to selectively irradiate the raw material powder layer on the build area; wherein the device is configured to provide at least one gas flow that is directed along an axis extending from a first edge region of the build area towards a second edge region of the build area; and wherein the device comprises at least one gas flow guide element that is configured to divert at least a part of the gas flow away from the build area before said gas flow reaches the second edge region. Krol et al. does not disclose the stream guiding element is configured to guide the gas stream laterally across and past the application device with the application device being at a location along the process plane between the gas inlet and the gas outlet, with the gas inlet located at a first side of the process chamber and the gas outlet located at a second side of the process chamber opposite to the first side of the process chamber.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743